Citation Nr: 1224085	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for COPD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected asthma.

4.  Entitlement to service connection for pulmonary emphysema.

5.  Entitlement to service connection for acute bronchitis.

6.  Entitlement to service connection for acid reflux disease.

7.  Entitlement to an increased rating in excess of 30 percent for asthma.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 and from August 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006, June 2007, and December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the claim of service connection for COPD.

2.  The evidence received since the February 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for COPD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for COPD.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reopens the Veteran's claim of service connection for COPD and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for COPD in a February 2003 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of service treatment records dated from February 1978 to August 1983; December 2002 VA examination; treatment reports from Dr. M. S. dated from July 1987 to September 1991 and from February 1993 to January 1995.

Evidence added to the record since February 2003 includes lay statements; VA treatment records dated from December 2002 to February 2006; treatment records from Dr. E. G.; nexus opinions from Dr. A. C. and Dr. L. R. dated July 2011 and January 2012, respectively; and private treatment records.

The July 2006 rating decision denied service connection on the basis of no new and material evidence.  The private nexus opinions that attest to the etiology of COPD and related it to service is new and relates to an unestablished fact necessary to substantiate the claim  (i.e., diagnosis and nexus).

Further, Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

These records raise a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened for further development.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for COPD is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran requested a travel board hearing for the issues pertaining to asthma, sleep apnea, pulmonary emphysema, acute bronchitis, and acid reflux disease, as indicated on the June 2008, June 2009, and October 2009 VA Form 9.  A hearing was not scheduled.  Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.  


Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a travel board hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


